DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42-47 are rejected because it is unclear whether Applicants are attempting to claim a strengthened product (see claims 43, 45, 47), a glass before strengthening (claims 42, 44, 46) or is this merely a conditional property wherein the glass of the prior art does not actually have to be unstrengthened or strengthened but instead, only has to have the property when subjected to the claimed conditions. 
For examination, the claims will be interpreted as conditional.
Additionally, in view of the limitation “ion exchange” in claims 42-47, this itself renders the claims indefinite because ion exchange is not a set process and it is well known in the art that different parameters used during ion exchange (salts, duration, temperature, etc) will result in different properties. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 15-16, 21-30, 34-48 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Yamamoto (US Pub 20160107924).
Regarding claims 1-2, 15-16, 21-30, 34-38 and 39: Yamamoto teaches the following glass compositions (in mol%) which all meet the requirements of claims 1-2, 21, 26, 28-29, 34-35, 38 and 39.

    PNG
    media_image1.png
    244
    714
    media_image1.png
    Greyscale

The above Example 5 meets claims 15 and 16. 
The above Examples 3-4, 23, 25-34 meet claim 22. 
The above Examples 3-5, 23, 25-34 meet claim 23 and 24. 
The above Examples 3-5, 23, 25-34 meet claim 23 and 24. 
The above Examples 4-5, 23, 25-34 meet claim 25. 
The above Examples 27-31 and 34 meet claim 27. 
The above Examples 26-31 and 34 meet claim 30. 
The above Examples 3-5, 23-24, 32 and 33 meet claims 36 and 37. 
Regarding claims 40 and 41: Although Yamamoto does not specify the CTE as claimed, given that Yamamoto’s compositions meet that claimed, one having ordinary skill would reasonably conclude the same properties (MPEP 2112). 
Regarding claims 42-44 and 45: Yamamoto does teach that their glass compositions should have a hydrolytic resistance of class I according to ISO 720 (see for example 0017) and a base resistance of class 2 according to ISO 695 (see 0025) and it is noted that Yamamoto’s glasses are not strengthened (i.e. before ion exchange). Although Yamamoto may not specify these properties after strengthening, given that Yamamoto’s compositions meet that claimed, one having ordinary skill would reasonably conclude the same properties when treated similarly (MPEP 2112). 
Regarding claims 46 and 47: Although Yamamoto does not specify the acid resistance being class S2 or S2 before or after ion exchange as claimed, given that Yamamoto’s compositions meet that claimed, one having ordinary skill would reasonably conclude the same properties when treated similarly (MPEP 2112). 
Regarding claim 48: Yamamoto also teaches a glass pharmaceutical package formed from their glasses (see title). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 14, 18-20, 31-32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub 20160107924) as applied to claim 1 above.
Regarding claims 3-5 and 6: Although Yamamoto’s composition Examples fail to include TiO2 with the ZrO2 as recited in claim 3 in the total amounts recited in claims 4-6, as Yamamoto does teach that their compositions can include up to 3mol% TiO2 (0052) and 0-2, or even 0-1mol% ZrO2 (0050), it would have been obvious to one having ordinary skill to include both 0-3mol% TiO2 and 0-2 (or 0-1mol%) ZrO2 with a reasonable expectation of success meeting claim 3.
	It is noted that the above ranges provide for a TiO2+ZrO2 total of less than 6mol% meeting claim 4, a total of less than or equal to 4 (i.e. note the 0-3+the 0-1=0-4mol%) meeting claim 5, and a total overlapping that of claim 6 rendering it obvious (MPEP 2144.05). 
Regarding claims 14, 18-19 and 20: Although Yamamoto’s composition Examples fail to include La2O3 in an amount as recited in claim 14, TiO2 in an amount recited in claims 18 and 19 or Y2O3 in an amount recited in claim 20, as Yamamoto does teach that their compositions can include La2O3, TiO2, or even Y2O3, each being in an amount up to 3mol% La2O3 (0052), it would have been obvious to one having ordinary skill to include 0-3mol% La2O3, 0-3mol% TiO2 or even 0-3mol% Y2O3 with a reasonable expectation of success. These ranges overlap the claimed amounts providing for a prima facie case of obviousness (MPEP 2144.05). 
Regarding claims 31-32 and 33: Although Yamamoto’s composition Examples fail to include Na2O in an amount as recited in claims 31-32 and 33, given that Yamamoto teaches that Na2O can be present in their compositions from 0-11mol%, 1-10mol%, 1-8mol% or even 1-6mol% (0044), it would have been obvious to one having ordinary skill to include 0-11mol%, 1-10mol%, 1-8mol% or even 1-6mol% Na2O with a reasonable expectation of success. The ranges overlap the claimed amounts providing for a prima facie case of obviousness (MPEP 2144.05). 

Claims 7-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub 20160107924) as applied to claim 1 above in view of any one of US Pub 20130034670 and US Pub 20190062201.
	As discussed above, Yamamoto teaches the invention of claim 1.
Regarding claims 7-9: Yamamoto’s composition Examples fail to include TiO2 and HfO2 with the ZrO2 as recited in claim 7 in the total amounts recited in claims 8-9. However, initially regarding the presence of TiO2, as mentioned previously, Yamamoto does teach that their compositions can include TiO2 (0052) and ZrO2 (0050) and as such, adding TiO2 with ZrO2 in the composition would have been obvious.
While the presence of HfO2 is not explicitly disclosed, Yamamoto does teach that components that improve chemical durability may be added and they do not appear to place limits on what the component can be (i.e. see “and the like” in par. 0052) (0052). Additionally, it is noted that throughout Yamamoto teaches the desire for their lithium aluminosilicate glass to have alkali resistance. As such, one having ordinary skill would reasonably look to the prior art for components that improve chemical durability and that is taught to be capable of providing alkali resistance to lithium aluminosilicate glass.
In the instant case, as Hashimoto, who similarly teaches lithium aluminosilicate glass, discloses that HfO2 is a component, that can be combined with ZrO2 and TiO2 in a total (HfO2+ZrO2+TiO2) amount of 1-4mol%, to improve chemical durability and increase alkali resistance (0062), it would have been obvious to one having ordinary skill at the time of invention to modify Yamamoto to include their lithium aluminosilicate compositions including HfO2 along with their ZrO2 and TiO2 in a total (HfO2+ZrO2+TiO2) amount of 1-4mol% to provide chemical durability and alkali resistance.
The Examiner notes on record that although Yamamoto’s glass is for pharmaceuticals while Hashimoto’s glass may be used for a different purpose, there is nothing of record to indicate that HfO2 would not be suitable for use in glass compositions used in pharmaceuticals. Additionally, given that Weiss clearly suggests that glass compositions containing HfO2 (see Table in ‘201) can be used in pharmaceuticals (see 0095 in ‘201), one having ordinary skill would have a reasonable expectation of success of adding HfO2 to Yamamoto’s composition.
Regarding claims 10-13 Yamamoto’s composition Examples fail to include HfO2 with the ZrO2 as recited in claim 10 in the total amounts recited in claims 11-13. However, Yamamoto does teach that their compositions can include 0-2, or even 0-1mol% ZrO2 (0050) and 0-3mol% of a component that improves chemical durability (0052). 
While Yamamoto does not specify HfO2 being the component, Yamamoto does not appear to place limits on what the component can be (i.e. see “and the like” in par. 0052) (0052). Additionally, as previously noted, Yamamoto teaches the desire for their lithium aluminosilicate glass to have alkali resistance. As such, one having ordinary skill would reasonably look to the prior art for components that improve chemical durability and that is taught to be capable of providing alkali resistance to lithium aluminosilicate glass.
As Hashimoto, who similarly teaches lithium aluminosilicate glass, discloses that HfO2 is a component, that can be combined with ZrO2, to improve chemical durability and increase alkali resistance (0062) and a desirable amount of HfO2 is 0-2mol% or even 0-1mol% in view of cost (0063), it would have been obvious to one having ordinary skill at the time of invention to modify Yamamoto to include their component being HfO2 added at an amount of 0-2mol% or 0-1mol% to provide chemical durability and alkali resistance.
The above ranges for ZrO2 and HfO2 (component) will provide for totals falling within or overlapping the totals claimed rendering them obvious (MPEP 2144.05). 
Regarding claim 17: Yamamoto’s composition Examples fail to include HfO2 in the amount recited in claim 17. 
However, as mentioned above, Yamamoto does teach that their compositions can include 0-3mol% of a component that improves chemical durability (0052). 
While Yamamoto does not specify HfO2 being the component, Yamamoto not appear to place limits on what the component can be (i.e. see “and the like” in par. 0052) (0052). Additionally, as previously noted, Yamamoto teaches the desire for their lithium aluminosilicate glass to have alkali resistance. As such, one having ordinary skill would reasonably look to the prior art for components that improve chemical durability and that is taught to be capable of providing alkali resistance to lithium aluminosilicate glass.
As Hashimoto, who similarly teaches lithium aluminosilicate glass, discloses that HfO2 is a component to improve chemical durability and increase alkali resistance (0062) and a desirable amount of HfO2 is 0-2mol% or even 0-1mol%  in view of cost (0063), it would have been obvious to one having ordinary skill at the time of invention to modify Yamamoto to include their lithium aluminosilicate compositions including their component being HfO2 added at 0-2 or 0-1mol% to provide chemical durability and alkali resistance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784